Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 14, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  154631(45)                                                                                          Stephen J. Markman
                                                                                                           Brian K. Zahra
  JOHN DOE 11, JOHN DOE 12, JOHN                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  DOE 13, JOHN DOE 14, JOHN DOE 15,                                                                  Richard H. Bernstein
  JOHN DOE 16, JOHN DOE 17, JOHN                                                                           Joan L. Larsen,
  DOE 18, and JANE DOE 1, on behalf of                                                                               Justices
  themselves and others similarly situated,
               Plaintiffs-Appellees,
                                                                   SC: 154631
  v                                                                COA: 332260
                                                                   Washtenaw CC: 13-001196-CZ
  DEPARTMENT OF CORRECTIONS,
  GOVERNOR OF THE STATE OF MICHIGAN,
  DIRECTOR OF MICHIGAN DEPARTMENT
  OF CORRECTIONS, DEPUTY DIRECTOR
  OF MDOC CORRECTIONAL FACILITIES
  ADMINISTRATION, FORMER DEPUTY
  DIRECTOR OF MDOC CORRECTIONAL
  FACILITIES ADMINISTRATION, CHIEF
  DEPUTY DIRECTOR OF MDOC CORRECTIONAL
  FACILITIES ADMINISTRATION, WARDEN OF
  CARSON CITY CORRECTIONAL FACILITY,
  WARDEN OF CHARLES EGELER RECEPTION AND
  GUIDANCE CENTER, WARDEN OF EARNEST C.
  BROOKS CORRECTIONAL FACILITY, WARDEN
  OF GUS HARRISON CORRECTIONAL FACILITY,
  WARDEN OF RICHARD A. HANDLON
  CORRECTIONAL FACILITY, WARDEN OF OAKS
  CORRECTIONAL FACILITY, WARDEN OF THUMB
  CORRECTIONAL FACILITY, WARDEN OF
  CHIPPEWA CORRECTIONAL FACILITY, WARDEN
  OF MARQUETTE BRANCH PRISON, WARDEN OF
  BELLAMY CREEK CORRECTIONAL FACILITY,
  WARDEN OF KINROSS CORRECTIONAL FACILITY,
  WARDEN OF NEWBERRY CORRECTIONAL FACILITY,
  WARDEN OF MICHIGAN REFORMATORY,
  and WARDEN OF SAGINAW CORRECTIONAL
             Defendants-Appellants.
  _________________________________________________/

         On order of the Chief Justice, the motion of defendants-appellants to extend the
  time for filing their reply is GRANTED. The reply will be accepted as timely filed if
  submitted on or before December 28, 2016.



                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 14, 2016
                                                                              Clerk